DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 05/15/2020 is being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.
	

Reason For Allowance

1.	Claims 1-20 are allowed.

2.	Following is an examiner's statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper, which includes (claim 1) an adjustable mirror mounts includes a mirror holder, a cleat, and a horizontal adjustment arm connected to the mirror holder, wherein the horizontal adjustment arm and the mirror holder are configured to rotate about a vertical axis that passes through the reflection surface relative to the cleat, a stem portion that includes the horizontal adjustment arm, a cap portion that is transverse to the stem portion and that includes the mirror holder, 

3.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Tinti et al. (US 6,296,362) discloses laser beam splitter, in figure 1, comprising of a precision mirror mount that is adjustable and locked in angular orientation about two perpendicular axes (20, 30), a mirror (10) bonded to a mirror cell (12), to which is rigidly connected a rod (18), wherein the rod (18) engages a hole in a block (22) and is rotatable to adjust the angular orientation of the mirror about a first rotation axis, wherein the block (22) is part of a mount stage (14) that also includes a second rod (26) designed to engage a hole in another block (28) that is part of a mirror mount stand .
 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN Q TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack, can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TUYEN TRA/Primary Examiner, Art Unit 2872